Citation Nr: 1207460	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  02-06 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II and service-connected major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran had active military service from January 1968 to January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter was previously before the Board in May 2009 and October 2010, at which time the case was remanded for additional development.  Specifically, the Board determined that another VA examination was required prior to adjudication of the Veteran's claim.  In correspondence dated in November 2010, the RO notified the Veteran that the AMC would be developing his appeal.  The Veteran was scheduled for a VA examination to be conducted in December 2010 but failed to appear for the examination as scheduled.  However, it appears that the Veterans Health Administration notified him of the examination at a mailing address in Alabama.  In August 2007, the Veteran indicated in a submission that his mailing address was in Georgia.  The RO and the Board thereafter mailed documents to the appellant at a mailing address in Georgia, but a different address than the one reported by the Veteran in August 2007.  On remand, the RO/AMC should ascertain the correct address for the Veteran and, once that is accomplished, again have the Veteran scheduled for an examination.  

Re-examinations will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability. Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.327(a) (2010).
Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  This regulation states, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied."  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).

The October 2010 Board remand determined that additional development was required.  In holding with the past determination of the Board, the Veteran should be afforded another VA examination to assess the nature of his nonservice-connected hypertension condition.  

Following the April 2011 Supplemental Statement of the Case, medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) that pertain to the issue on appeal were uploaded to the Virtual VA eFolder in November 2011.  VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the veteran and his representative a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304 (the Veteran may waive waiver of agency of original jurisdiction review of evidence submitted directly to the Board may be waived after a case has been certified to the Board).  Review of the record reveals that the Veteran was not issued a Supplemental Statement of the Case (SSOC) after VA medical records dating from September 2009 to October 2011 were added to Virtual VA in November 2011.  Accordingly, the case must be remanded pursuant to 38 C.F.R. § 19.31.

Finally, in a December 1994 letter, Social Security Administration (SSA) reported that medical records from the Veteran's file could not be provided at the time.  It does not appear that the RO ever again attempted to locate and associate these records with the Veteran's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2009); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from October 4, 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran should also be requested to provide any additional relevant medical records from private physicians or sufficient information and authorization that would allow VA to seek those records on his behalf.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action:

1.  Associate with the record VA medical records dating from October 4, 2011.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency and the underlying medical records.  All attempts to fulfill this development should be documented in the claims file.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Ascertain the correct mailing address for the Veteran.  In that regard, a telephone number for the Veteran is listed on the Compensation and Pension Exam Inquiry, printed on November 5, 2010, in Volume 3 of the claims folder.  

4.  Ask the Veteran to submit any additional relevant medical records from private physicians, dating from January 1988, or to provide sufficient information that the records can be obtained by VA, provided that any necessary authorization forms are completed.  All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  After the above has been accomplished, reschedule the Veteran for another VA examination to ascertain the nature and etiology of his currently diagnosed hypertension.  Provide the VHA with the Veteran's correct address of record.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran had hypertension in service.  If the examiner opines that he did not have hypertension in service, is it at least as likely as not (50 percent probability or greater) that the currently diagnosed hypertension is related to the Veteran's military service, to include the elevated blood pressure readings therein.  

Also, is hypertension at least as likely as not caused by or due to his service-connected diabetes mellitus, type II; major depressive disorder; hidradenitis suppurativa; hiatal hernia with gastroesophageal reflux; or diabetic neuropathy of the lower extremities.

Finally, is it at least as likely as not that hypertension is aggravated (i.e., increased in severity) by service-connected diabetes mellitus, type II; major depressive disorder; hidradenitis suppurativa; hiatal hernia with gastroesophageal reflux; or diabetic neuropathy of the lower extremities.    

A complete rationale must be provided for all opinions.

6.  Ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to the file and Virtual VA following the issuance of the supplemental statement of the case in April 2011.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


